Exhibit 99.1 CGI Group Inc. Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 www.cgi.com About CGI Founded in 1976, CGI Group Inc. (“CGI”) is one of the largest independent information technology and business process servicesfirms in the world. CGI and its affiliated companies employ approximately 26,000 professionals. CGI provides end-to-end IT and BPS services to clients worldwide from offices in Canada, the United States of America (“U.S.”), Europe, Asia Pacific as well as from centers of excellence in North America, Europe and India. CGI's annualized revenue run rate is currently $3.7 billion (US$3.7 billion) and as at September 30, 2007, CGI's order backlog was $12.0 billion (US$12.0 billion). CGI's shares are listed on the TSX (GIB.A) and the NYSE (GIB) and are included in the S&P/TSX Composite Index as well as the S&P/TSX Capped Information Technology and MidCap Indices. Shares Outstanding (as at September 30, 2007) 290,545,715 Class A subordinate shares * 34,208,159 Class B shares *Note: Included in the number of Class A subordinate shares outstanding are 760,500 shares which were repurchased at the end of the year, were held by the Company, and cancelled after September 30, 2007 of which 402,100 were paid after September 30, 2007. Fiscal 2007 Trading Summary TSX (CDN$) NYSE (US$) Open : $7.31 Open : $6.65 High : $12.24 High : $11.73 Low : $6.98 Low : $6.17 Close : $11.39 Close : $11.40 Average Daily Trading Volumes: Average Daily Trading Volumes: Fiscal Year 1,358,600 Fiscal Year 149,087 Last 3 months 1,286,986 Last 3 months 264,348 Transfer Agent Computershare Trust Company of Canada (800) 564-6253 Investor Relations Lorne Gorber Vice-President, Global Communications & Investor Relations Telephone : (514) 841-3355 lorne.gorber@cgi.com 1 Table of Contents BASIS OF PRESENTATION 3 FORWARD-LOOKING STATEMENTS 3 NON-GAAP MEASURES 3 CORPORATE OVERVIEW 4 COMPETITIVE ENVIRONMENT 5 VISION, MISSION, AND STRATEGY 5 DEVELOPMENTS IN 2007 6 NEW CONTRACTS, EXTENSIONS, AND RENEWALS 7 ACQUISITION 8 CONTROL OVER CONSEILLERS EN INFORMATIQUE D’AFFAIRES (CIA) 8 SHARE REPURCHASE PROGRAM 8 AMENDED CREDIT FACILITY 8 COMPETITIVE POSITION STRENGTHENING PROGRAM 8 OVERVIEW OF THE THIRD QUARTER 10 SELECTED ANNUALINFORMATION 10 FINANCIAL REVIEW OF 2007, 2 11 REVENUE 11 Revenue Variation and Revenue by LOB 11 Revenue Distribution 13 Client Concentration 14 OPERATING EXPENSES 14 ADJUSTED EBIT BY LOB 15 EARNINGS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 17 NET EARNINGS 19 LIQUIDITY 20 CASH PROVIDED BY OPERATING ACTIVITIES 20 CASH USED IN INVESTING ACTIVITIES 21 CASH USED IN FINANCINGACTIVITIES 21 CONTRACTUAL OBLIGATIONS 22 CAPITAL RESOURCES 23 SELECTED MEASURES OF LIQUIDITY AND CAPITAL RESOURCES 24 OFF-BALANCE SHEET FINANCING AND GUARANTEES 24 CAPABILITY TO DELIVER RESULTS 25 RELATED PARTY TRANSACTIONS 26 FOURTH QUARTER RESULTS 27 REVENUE VARIATION AND REVENUE BY LOB 27 ADJUSTED EBIT BY LOB 28 NET EARNINGS 29 SUMMARY OF QUARTERLY RESULTS 30 QUARTERLY VARIANCES 31 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 31 CRITICAL ACCOUNTING ESTIMATES 31 CHANGE IN ACCOUNTING POLICIES 35 FUTURE ACCOUNTING CHANGES 36 FINANCIAL INSTRUMENTS 36 RISKS AND UNCERTAINTIES 36 RISKS RELATED TO OUR INDUSTRY 37 RISKS RELATED TO OUR BUSINESS 38 RISKS RELATED TO BUSINESS ACQUISITIONS 40 RISKS RELATED TO THE MARKET 40 INTEGRITY OF DISCLOSURE 41 LEGAL PROCEEDINGS 41 2 CGI Group Inc. Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 November 13, 2007 Basis of Presentation Throughout this document, CGI Group Inc. is referred to as “CGI”, “we” , “our”or “Company”. This Management’s Discussion and Analysis of Financial Position and Results of Operations (“MD&A”) should be read in conjunction with the audited consolidated financial statements and the notes thereto for the years ended September 30, 2007, 2006, and 2005. CGI’s accounting policies are in accordance with Canadian generally accepted accounting principles (“GAAP”) of the Canadian Institute of Chartered Accountants (“CICA”). These differ in some respects from GAAP in the United States (“US GAAP”). All dollar amounts are in Canadian dollars unless otherwise indicated. Forward-Looking Statements All statements in this MD&A that do not directly and exclusively relate to historical facts constitute “forward-looking statements” within the meaning of that term in Section 27A of the United States Securities Act of 1933, as amended, and Section 21E of the United States Securities Exchange Act of 1934, as amended, and are “forward-looking information” within the meaning of sections 138.3 and following of the Ontario Securities Act. These statements and this information represent CGI’s intentions, plans, expectations and beliefs, and are subject to risks, uncertainties and other factors, of which many are beyond the control of the Company. These factors could cause actual results to differ materially from such forward-looking statements or forward-looking information. These factors include and are not restricted to the timing and size of new contracts, acquisitions and other corporate developments; the ability to attract and retain qualified members; market competition in the rapidly-evolving IT industry; general economic and business conditions, foreign exchange and other risks identified in the MD&A, in CGI’s Annual Report or Form 40-F filed with the U.S. Securities and Exchange Commission (filed on EDGAR at www.sec.gov), the Company’s Annual Information Form filed with the Canadian securities authorities (filed on SEDAR at www.sedar.com), as well as assumptions regarding the foregoing. The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “foresee,” “plan,” and similar expressions and variations thereof, identify certain of such forward-looking statements or forward-looking information, which speak only as of the date on which they are made. In particular, statements relating to future performance are forward-looking statements and forward-looking information. CGI disclaims any intention or obligation to publicly update or revise any forward-looking statements or forward-looking information, whether as a result of new information, future events or otherwise, except as required by applicable law. Readers are cautioned not to place undue reliance on these forward-looking statements or on this forward-looking information. You will find more information about the risks that could cause our actual results to significantly differ from our current expectations in the Risks and Uncertainties section. Non-GAAP Measures The Company reports its financial results in accordance with GAAP. However, in this MD&A, certain non-GAAP financial measures are used, which include: 1. Earnings from continuing operations before restructuring costs related to specific items, interest on long-term debt, other income(net), gain on sale of assets, gain on sale and earnings from an investment in an entity subject to significant influence , non-controlling interest, and income taxes (“adjusted EBIT”) and 2. Net earnings from continuing operations prior to restructuring costs related to specific items. CGI GROUP INC. 3 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 Adjusted EBIT is used by our management as a measure of our operating performance as it provides information that can be used to evaluate the effectiveness of our business from an operational perspective. A reconciliation of this item to its closest GAAP measure can be found on page 18. Net earnings from continuing operations prior to restructuring costs related to specific items is used by our management as a measure of our operating performance excluding restructuring activities. A reconciliation of this item to its closest GAAP measure can be found on page 20. Management believes that these non-GAAP measures provide useful information to investors regarding the Company’s financial condition and results of operations as they provide additional measures of its performance. They also provide investors with measures of performance to compare our results between periods without regards to specified items. These non-GAAP measures do not have any standardized meaning prescribed by GAAP and are therefore unlikely to be comparable to similar measures presented by other issuers. They should be considered as supplemental in nature and not a substitute for the related financial information prepared in accordance with GAAP. Corporate Overview Headquartered in Montreal, Canada, CGI provides end-to-end information technology services (commonly referred to as IT services) and business process services (“BPS”) to clients worldwide, utilizing a highly customized, cost efficient delivery model. The Company’s delivery model provides for work to be carried out onsite at client premises, or through one of its centers of excellence located in North America, Europe and India. We also have a number of leading business solutions that support long-term client relationships. Our services are generally broken down as: · Consulting – CGI provides a full range of IT and management consulting services, including business transformation, IT strategic planning, business process engineering and systems architecture. · Systems integration – CGI integrates and customizes leading technologies and software applications to create IT systems that respond to clients’ strategic needs. · Management of IT and business functions (“outsourcing”) – Clients delegate entire or partial responsibility for their IT or business functions to CGI to achieve significant savings and access the best technology, while retaining control over strategic IT and business functions. As part of such agreements, we implement our quality processes and best-of-breed practices to improve the efficiency of the clients’ operations. We also integrate clients’ operations into our technology network. Finally, we may transferspecialized professionals from our clients, enabling them to focus on mission critical operations. Services provided as part of an outsourcing contract may include development and integration of new projects and applications; applications maintenance and support; technology management (enterprise and end-user computing and network services); transaction and business processing, as well as other services such as payroll and document management services. Outsourcing contracts typically have terms from five to ten years and are renewable. Our operations are managed through two lines of business (“LOB”), in addition to Corporate services, namely: IT services and BPS. The focus of these LOB’s is as follows: · The IT services LOB provides a full range of services, including systems integration, consulting and outsourcing, to clients located in North America, Europe and Asia Pacific. Our professionals and centers of excellence facilities in North America, Europe and India CGI GROUP INC. 4 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 also provide IT and business process services to clients as an integral part of our homeshore, nearshore and offshore delivery model. · Services provided by the BPS LOB include business processing for the financial services sector, as well as other services such as payroll and document management services. We take great pride in delivering services of the highest quality to our clients. To do so consistently, we have implemented and maintain a quality program under ISO (International Organization for Standardization). We firmly believe that by designing and implementing rigorous service delivery quality standards followed by continuous monitoring of conformity with those standards we are best able to satisfy our clients’ needs. As a measure of the scope of our ISO program, approximately 95% of our revenue was generated by business units having successfully obtained certification. Competitive Environment As a global provider of end-to-end information technology and business process services, CGI operates in a highly competitive and rapidly evolving global industry. Our competition comprises a variety of global players, from niche companies providing specialized services to other end-to-end service providers, mainly in the U.S., Europe and India,all of whom are competing for some or all of the services we provide. Because of CGI’s expanded capabilities, geographic presence and global delivery model, invitations to participate in larger, more complex opportunities are on the rise. To compete effectively, CGI focuses on high-end systems integration, consulting and outsourcing where vertical industry knowledge and expertise are required.Our client proximity metro markets business model combined with our global delivery model results in highly responsive and cost competitive delivery. CGI’s global delivery model provides clients with a unique blend of onshore, nearshore and offshore delivery options that cater to their strategic and cost requirements.CGI also has a number of leading business solutions that support long-term client relationships. Importantly, all of CGI’s business operations are executed based on the same management foundation, ensuring consistency and cohesion across the company. There are many factors to winning and retaining IT and BPS contracts in today’s global market, including the following: total cost of services; ability to deliver; track record; vertical sector expertise; investment in business solutions; local presence; global delivery capability; and the strength of client relationships. CGI compares favorably with our competition with respect toall of these factors. In summary, CGI’scompetitive value proposition encompassesthe following: end-to-end IT and BPS capability; expertise and proprietary business solutions in five industry sectors; global delivery model, which includes an industry leading nearshore services delivery capability; disciplined management foundation; and client focus, which is supported by our client proximity metro markets business model. Based on this value proposition and CGI’s growing critical mass in our three main markets—Canada, the U.S. and Europe—we are in a position to compete effectively on a global scale and win large contracts. Vision, Mission, and Strategy Most companies begin with a business vision, but CGI began with a dream. In 1976, CGI founder Serge Godin, then 26 years old, had a dream to create an environment in which members enjoy working together and, as owners, contribute to building a company they can be CGI GROUP INC. 5 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 proud of. That dream led to CGI’s vision of being a world-class IT and BPS leader, helping its clients win and grow, and to its overall mission: . to help our clients with professional services of outstanding quality, competence and objectivity, delivering the best solutions to fully satisfy client objectives in information technology, business processes and management. In all we do, we foster a culture of partnership, intrapreneurship, teamwork and integrity, building a world-class IT and BPS company. Through a four-pillar growth strategy that combines organic growth and acquisitions, CGI has become a consolidator in the IT services industry. The first pillarof this strategy focuses on generating organic growth through contract wins, renewals and extensions in the areas of outsourcing and systems integration and consulting (“SI&C”). We are significantly growing our outsourcing and SI&C sales funnels across all of our geographic markets. The second pillar of the strategy involves the pursuit of new large outsourcing contracts, leveraging our end-to-end services, global delivery model and critical mass. CGI’s global delivery model offers a unique blend of onshore, nearshore and offshore delivery options that result in highly responsive and cost effective delivery. Further, based on the Company’s growth rate over the last several years, we have the critical mass required to bid on large and complex opportunities in North America and Europe. The third pillar of our growth strategy focuses on the acquisition of smaller firms or niche players. We identify niche acquisitions through a strategic mapping program that systematically searches for targets that will strengthen our vertical market knowledge or increase the richness of our service offerings. The fourth pillar involves the pursuit of transformational acquisitions focused on expanding our geographic presence and critical mass. This approach further enables us to strengthen our qualifications to compete for large outsourcing contracts. Throughout its history, CGI has been highly disciplined in following this four-pillar growth strategy, with an emphasis on earnings accretion and maximizing shareholder value. Currently, our key growth targets are the U.S. and Europe. Developments in 2007 Our efforts to reduce our cost structure in 2006 had the desired impact, and our profit margin strengthened considerably in line with our expectations. Two trends characterized CGI’s subsequent performance in fiscal 2007: steady organic growth across all of our geographic markets and stronger profit margins supported by operational excellence. We pursued a business development visibility program we called our Full Offering Strategy, designed to systematically, and with discipline, visit targeted new and existing clients to inform and educate them on CGI’s complete end-to-end offering. The strategy was a catalyst for new contracts, extensions and renewals. With this strong focus on fundamentals, we made only one niche acquisition, Codesic Consulting (“Codesic”), and established control over Conseillers en informatique d’affaires (“CIA”). Additionally, we invested our cash, taking advantage of what we viewed as low valuations, and actively repurchased shares on the open market under the terms of our Normal Course Issuer Bid. We also made substantial debt repayments. CGI GROUP INC. 6 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 New Contracts, Extensions, and Renewals During fiscal 2007, CGI booked $3.3 billion of new contracts, extensions and renewals including but not limited to the following: · October 4, 2006: Five-year US$65 million contract renewal for hosting and application maintenance and operations for the Commonwealth of Virginia’s eVA procurement portal solution. · October 11, 2006: Five-year US$22.6 million managed services contract to host and operate its AMS Advantage® ERP system for the State of Wyoming. · November 13, 2006: Five-year $100 million plus extension of an IT outsourcing contract with the Laurentian Bank of Canada to June 2016. · January 26, 2007: Seven-year $23.6 million contract to provide multi-level IT services and technology outsourcing for the Acxsys Corporation. · March 6, 2007: Two-year $9.7 million contract to provide systems integration support services to Public Works and Government Services Canada’s Financial Systems Transformation Project. · March 29, 2007: Two-year extension with National Bank of Canada to provide payroll services to the bank’s corporate clients until 2016. · May 4, 2007: 34-month US$16.1 million contract with the Washington State Children’s Administration to deliver critical services to families. · May 9, 2007: Six-year US$84 million contract with Los Angeles County for the next phase of its ERP system project. · May 11, 2007: Four-year contract renewal with the BDC (Business Development Bank of Canada) plus an option of three supplemental one year periods, to provide services including hosting, printing and insertion, system environment management, internet bandwidth and business continuity planning. · May 14, 2007: Five-year $9 million contract with the Calgary Health Region which makes CGI the primary IT services provider to design, build, implement, and operate the Alberta Provincial Health Information Exchange. · August 22, 2007: Five-year contract renewal agreement with the Groupement des assureurs automobiles covering the operational aspects of the Fichier central des sinistres automobiles in Quebec for the processing and distribution of motor vehicle claims records in Quebec. · August 29, 2007: Agreement with The Commerce Group, Inc. to extend their personal and commercial automobile policy processing services agreement through December 31, 2011. · September 14, 2007: Seven-year IT outsourcing contract with BRP (Bombardier Recreational Products Inc.) to manage the company’s SAP infrastructure support, business intelligence applications, websites, as well as the e-commerce application that allows retailers and distributors to do business with BRP around the world. · September 19, 2007: Two-year US$27 million renewal to administer multi-family housing payments in the state of Ohio for the U.S. Department of Housing and Urban Development. · September 20, 2007: Five-year US$17.5 million contract with Orange County to upgrade its finance and purchasing information systems. CGI GROUP INC. 7 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 · September 24, 2007: One-year US$8.5 million renewal with the U.S. Department of Housing and Urban Development in Northern California to provide contract administration and payment services for site-based multi-family housing assistance payments. Acquisition On May 3, 2007, we completed the acquisition of privately held Codesic Consulting, an IT services firm located in Seattle, Washington, for an aggregate consideration of $24.0 million. Codesic assisted clients in the management of strategic initiatives, integrating technology with business and supporting critical computing environments. Control over Conseillers en informatique d’affaires (CIA) On April 19,2007, following changes to the shareholders’ agreement, CGI established control of Conseillers en informatique d’affaires. CIA is a provider of IT services primarily in the government and financial sectors. The previous agreement was amended to remove limits to CGI’s representation on the Board of Directors. The Company holds three of the five board positions, with a 64.7% ownership stake. Share Repurchase Program On January 30, 2007, the Company’s Board of Directors authorized the renewal of a Normal Course Issuer Bid and the purchase of up to 10% of the public float of the Company’s Class A subordinate shares during the period ending February 4, 2008 . The Company received approval from the Toronto Stock Exchange for its intention to make an Issuer Bid that allows CGI to purchase on the open market up to 29,091,303 Class A subordinate shares for cancellation. During fiscal 2007, the Company repurchased 12,339,400 of its Class A subordinate shares for $126.4 million at an average price of $10.25 including commissions under the current and previous Normal Course Issuer Bid. Amended Credit Facility On August 13, 2007, the Company amended its existing five-year unsecured credit facility to increase the amount to $1.5 billion with the possibility to increase it further to $1.75 billion.The new credit facility, syndicated through 20 international financial institutions, has a five-year term expiring in August 2012 and can be extended on an annual basis.The applicable interest rate charged under the credit facility is based on the Company’s indebtedness ratio and the form of borrowing chosen by the Company. Please see Note 8 to the consolidated financial statements for more information on our credit facilities. Competitive Position Strengthening Program As announced on March 29, 2006, the Company has taken measures to reduce the overall cost structure and accelerate the expansion of its global delivery model partially due to lower than expected revenue from BCE. In line with this plan, approximately 1,150 positions were eliminated, primarily located in Montreal and Toronto, of which half were related to BCE. The remaining headcount reduction stemmed from other adjustments to CGI’s cost base and included reductions in global and corporate functions. The expansion of the global delivery model created new positions in our centers of excellence in Atlantic Canada, Southwest Virginia, and India which partially offset the headcount reductions. This exercise allowed the Company to further reduce its overhead and increase the overall utilization rate of its workforce. CGI GROUP INC. 8 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 In the first quarter of 2007, we completed our Competitive Position Strengthening Program.The objectives of the program have been successfully met.A total pre-tax provision of $90.3 million was taken for the program with $67.3 million taken in fiscal 2006 and $23.0 million taken in 2007.Please refer to Note 14 to the consolidated financial statements for more information on our Competitive Position Strengthening Program. CGI GROUP INC. 9 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 Overview of the Year Selected Annual Information Change Change Years ended September 30 2007 2006 2005 2007/2006 2006/2005 Backlog1(in millions of dollars) 12,042 12,722 12,863 -5.3 % -1.1 % Bookings (in millions of dollars) 3,276 3,997 3,573 -18.0 % 11.9 % Revenue Revenue (in '000 of dollars) 3,711,566 3,477,623 3,685,986 6.7 % -5.7 % Year-over-year growth prior to foreign currency impact 7.1 % -2.8 % 20.5 % Profitability Adjusted EBIT2 margin 11.0 % 8.9 % 9.4 % Net earnings prior to restructuring costs related to specific items3 margin 6.8 % 5.5 % 5.9 % Net earnings margin 6.4 % 4.2 % 5.9 % Basic EPS from continuing operations (in dollars) 0.72 0.40 0.50 79.6 % -20.0 % Diluted EPS from continuing operations (in dollars) 0.71 0.40 0.50 77.0 % -20.0 % Basic EPS from continuing operations prior to restructuring costs related to specific items(in dollars) 0.76 0.53 0.50 44.0 % 6.0 % Diluted EPS from continuing operations prior to restructuring costs related to specific items(in dollars) 0.75 0.52 0.50 44.6 % 4.0 % Balance sheet (in '000 of dollars) Total assets 3,475,808 3,692,032 3,986,659 -5.9 % -7.4 % Total long-term liabilities before clients' funds obligations 745,440 1,121,739 583,594 -33.5 % 92.2 % Cash generation / Financial structure Cash provided by operating activities (in '000 of dollars) 550,169 305,596 480,709 80.0 % -36.4 % Days sales outstanding4 44 52 48 15.3 % -8.3 % Net debt to capitalization ratio5 16.8 % 27.2 % 0.3 % 1: Backlog includes new contract wins, extensions and renewals, partially offset by the backlog consumed during the year as a result of client work performed and adjustments related to the volume, cancellation and/or the impact of foreign currencies to our existing contracts. Backlog incorporates estimates from management that are subject to change from time to time. 2: Adjusted EBIT is a non-GAAP measure for which we provide a reconciliation to its closest GAAP measure on page 18. 3: Net earnings prior to restructuring costs is a non-GAAP measure. A reconciliation to its closest GAAP measure is provided on page 20. 4: Days sales outstanding (“DSO”) is obtained by subtracting deferred revenue and tax credits receivable from accounts receivable and work in progress; the result is divided by the fourth quarters’ revenue over 90 days. CGI GROUP INC. 10 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 5: The net debt to capitalization ratio represents the proportion of long-term debt net of cash and cash equivalents over the sum of shareholders’ equity and long-term debt. Financial Review of 2007, 2006 and 2005 Revenue Revenue Variation and Revenue by LOB The following table provides a summary of our revenue growth, in total and by LOB, separately showing the impacts of foreign currency variations between 2007 and 2006.The 2006 and 2005 revenue by LOB are recorded reflecting the actual foreign exchange rates of each respective year. Years ended September 30 2007 2006 2005 Change 2007/2006 Change 2006/2005 (in '000 of dollars except for percentage) Revenue 3,711,566 3,477,623 3,685,986 6.7 % -5.7 % Variation prior to foreign currency impact 7.1 % -2.8 % 20.5 % Foreign currency impact -0.4 % -2.9 % -3.5 % Variation over previous year 6.7 % -5.7 % 17.0 % IT services revenue prior to foreign currency impact 3,262,258 3,011,741 3,194,598 8.3 % Foreign currency impact (9,876 ) - - IT services revenue 3,252,382 3,011,741 3,194,598 8.0 % -5.7 % BPS revenue prior to foreign currency impact 463,242 465,882 491,388 -0.6 % Foreign currency impact (4,058 ) - - BPS revenue 459,184 465,882 491,388 -1.4 % -5.2 % Revenue 3,711,566 3,477,623 3,685,986 6.7 % -5.7 % CGI GROUP INC. 11 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 For fiscal 2007, revenue was $3,711.6 million, an increase over both 2006 and 2005. On a constant currency basis, revenue increased by 7.1% from last year. The impact of foreign currency was -0.4%, where unfavourable US dollar fluctuations were partly offset by favourable gains from the euro and pound sterling.From a client perspective, revenue growth on a constant currency basis was 6% for Canada, 9% for U.S. and 13% for Europe and Asia. For fiscal 2006, revenue decreased by 2.8% on a constant currency basis when compared to 2005 and was further impacted by -2.9% due to currency fluctuations with the resulting total revenue change for fiscal 2006 being -5.7%. IT Services In fiscal 2007, on a constant currency basis, revenue from IT services increased by 8.3% or $250.5 million when compared to 2006. This increase is the result of additional business from new and existing clients during the year. The Company experienced strong growth in all of its geographic markets and targeted verticals. When comparing 2006 to 2005, revenue decreased by $182.9 million. This was a direct result of less than expected work volumes from BCE during 2006, as well as the ramping-down and termination of isolated contracts not meeting our profitability standards.Foreign currency fluctuations unfavourably impacted revenue by $95.5 million. These decreases were partly offset by additional business won from new and existing clients and two niche acquisitions made in fiscal 2006. BPS Revenue in our BPS line of business decreased by 0.6% on a constant currency basis in fiscal 2007 driven by the lower volume of claims processed in our insurance business throughout the year, as well as the reduction of revenue resulting from the sale of our electronic switching assets in the first quarter of fiscal 2006. This decline was partially offset by additional work with existing clients, predominantly in our U.S. government and healthcare sector and document management services. When comparing 2006 to 2005, we experienced a decrease of $25.5 million primarily attributable to the sale of our electronic switching assets, the termination of a contract not meeting our profitability standards, and unfavourable foreign currency impacts of $10.9 million, partly offset by new work in our government and healthcare and financial services sectors of the U.S. market. CGI GROUP INC. 12 Management’s Discussion and Analysis of Financial Position and Results of Operations For the year ended September 30, 2007 Revenue Distribution The following tables provide additional information regarding our revenue mix: Contract Types Geographic Markets Targeted Verticals A. Management of IT and business functions (outsourcing) i) IT services 42% ii) BPS 13% B. Systems integration and consulting 45% A. Canada 59% B.
